Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11, in the reply filed on 26 March 2021 is acknowledged.  The traversal is on the ground(s) that “the claims are drawn to a process (Group I) and an apparatus or means specifically designed for carrying out said process (Group II)” (p.8); and “Claims 1, 12, and 18 recite special technical features including identifying stimulation criteria based on the first flow distribution, wherein at least one characteristic is based on the stimulation criteria, monitoring a second flow distribution based on the stimulation, and determining whether the second flow distribution meets the stimulation criteria” (p.9).  
The Office appreciates Applicant’s argument insofar as the words in the claims certainly appear to be similar.  However, this is not found persuasive because, in this case, the actual elements required by each claim do not overlap in a way that provides Unity of Invention. 
For example, in this case, the apparatus is not “specifically designed for carrying out said process.”  Specifically, program code for some process is not actually capable of carrying out the process without the requisite elements for that process.  However, only the process claims 1-11 actually include the requisite elements for the process (the equipment which performs “stimulating” such as pumps, tubing, nozzles, etc.).  Claims 12-20 do not include these elements, only reciting “machine-readable media comprising program code”; “a sensor”; and “a processor,” which are incapable of performing these steps.  As previously stated, processors are not wellbore equipment such as pumps, tubing, nozzles, etc., and thus the program code merely amounts to instructions on a generic computer, not actual specific elements designed for doing so.  Thus, the apparatuses are not “specifically designed for carrying out said process.”  
Moreover, although Applicant states that claims 12 and 18 recite “recite special technical features including … identifying… monitoring… determining,” this also does not appear to apply.  For example, a posteriori.
Accordingly, these Groups lack Unity of Invention both a priori and a posteriori. 
The requirement is still deemed proper and is therefore made FINAL.
Nevertheless, Applicant may Amend claim 18 to include the elements that would make claim 18 “specifically designed for carrying out said process,” for example by including “a wellbore in a subsurface formation,” “pumps,” etc.  Applicant may also see the Allowable matter below, in considering changes to claim 18.
In contrast, it is unclear how to remedy claim 12, which limits itself to “non-transitory machine-readable media” and cannot include a wellbore/pumps to carry out said process (as opposed to the broader “system” term in claim 18, which can thus include a wellbore/pumps).  Also, if under examination, claim 12 as currently written would likely face 101 rejections under Revised Step 2A Prong One for reciting an Abstract Idea (manipulating data using computer calculations, without more) and Prong Two for failing to recite additional elements that integrate the judicial exception into a practical application.  See MPEP 2106 Patent Subject Matter Eligibility.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Inventions, there being no allowable generic or linking claim. 

Allowable Subject Matter
Claims 4, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and correcting the informalities as below).
Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (and correcting the informalities as below).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-11 are objected to because of the following informalities:  
In independent claim 1, it is recommended that “stimulation criteria” in each occurrence should instead recite “a stimulation  objective” (mirroring the language in Fig. 6, for ease of understanding; also because “objective” is used instead of “criteria” throughout the Specification e.g., [00102]-[00125]).  Claims 2-11 are objected to by dependency.  Applicant may also use “parameter” instead of “characteristic” in every occurrence (also as in Fig. 6), but this is less important because these terms are equally ubiquitous in the Specification.
Also in independent claim 1, it appears lines 5-7 may simply recite “determining at least one characteristic associated with a first treatment fluid to be injected into a wellbore associated with the subsurface formation based on the first flow distribution and the stimulation  objective” (to avoid wordiness).  
Also in independent claim 1, it appears line 10 should recite “determining that the second flow distribution does not meet[[s]] the stimulation  objective” (correcting the typo; corresponding to lines 11-12 “stimulating the subsurface formation with a second treatment fluid based on the determination that the second flow distribution does not meet the stimulation objective”).  
Claim 5 should further recite “wherein the at least one characteristic[[s]] associated with the first treatment fluid” (corresponding to “determining at least one characteristic associated with a first treatment fluid” in claim 1). 
Claim 7 may simply recite “monitoring a pressure signal in the subsurface formation and  the at least one characteristic[[s]] associated with the first treatment fluid  based on the pressure signal” (to avoid wordiness; also corresponding to “determining at least one characteristic associated with a first treatment fluid” in claim 1). 
Claim 10 should further recite “wherein the second size is at least half of the first size” (correcting the typo; in line with “a second size” in claim 9). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being Indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “wherein the second size is at least half of the first size.”
It is not actually clear whether this means “at least half, if not larger” (e.g., ≥50% the first size), or “at least half, if not smaller” (e.g., ≤50% the first size).  Accordingly, this renders the claim scope Indefinite.
In the Specification, Applicant states “In some embodiments, the small and large particulates may be less than 150 microns, and where small particulates are at least half of the size of the large particulates. Further, the large particulates may be 20 to 50 microns and the small particulates may be 0.1 to 10 microns” ([00111]).  Based on the size differences in the “Further,” it appears that “at least half” was intended to describe “at least half, if not smaller.” 
 most half of the first size” (clarifying that this is ≤50% the first size).

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being Indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitations “the first size” and “the second size” but depends from claim 1, which fails to provide antecedence for either of these.  Accordingly, there is insufficient antecedent basis for these limitations in the claim.
In response, it appears claim 11 should depend from either claim 9 or 10 instead.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee (2015/0144333) (cited by Applicant).
Regarding independent claim 1, Lee discloses A method (abstract “monitoring fluid flow in a borehole” and Figs. 1-2) comprising: 
monitoring a first flow distribution to one or more entry points into a subsurface formation ([0017] “The computer 104 analyzes the different data to determine different flow rates in each zone 107a-107d, and the computer 104 determines a flow distribution in the downhole assembly 101” where “each zone 107a-107d corresponding to one or more perforations 110-117” as in Fig. 1); 
identifying a stimulation objective based on the first flow distribution (e.g., [0036] “real-time estimates of the above quantities can be used to alter the stimulation program in real-time.  As an example, real-time estimates of the abovementioned quantities can be used to identify a situation where a slice of a zone is taking more acid than other portions of the zone.  In this case an adjustment to the stimulation program can be enacted”; the objective would be to even out the flow distribution); 
determining at least one characteristic associated with a first treatment fluid to be injected into a wellbore associated with the subsurface formation based on the first flow distribution and the stimulation objective (e.g., [0031] “the composition of a stimulation fluid 102 is altered to adjust a downhole […] flow distribution”; also [0017] “The computer 104, or another computer, may further control operation of one or both of the fluid source 103 and the downhole assembly 101 based on the flow distribution data” wherein [0012] “The fluid source 103 includes one or more of fluid tanks or reservoirs, pumps, valves, and any other structures to store fluid and adjust a rate of fluid flow into the downhole assembly 101”); 
stimulating the subsurface formation with the first treatment fluid ([0015] “inject fluid from the surface (i.e. outside the borehole) into an earth formation”; e.g., [0036] “a situation where a slice of a zone is taking more acid than other portions of the zone”).
As above, Lee discloses “alter the stimulation program in real-time.  As an example, real-time estimates of the abovementioned quantities can be used to identify a situation where a slice of a zone is 
“monitoring a second flow distribution based on the stimulation; 
determining that the second flow distribution does not meet the stimulation objective; and 
stimulating the subsurface formation with a second treatment fluid based on the determination that the second flow distribution does not meet the stimulation objective,” insofar as each real-time adjustment would include an additional step of “monitoring”; “determining”; and “stimulating” if the previous adjustment was in any way <100% successful.
Alternatively, even if it were somehow found that Lee fails to disclose these steps per se, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to include:
“monitoring a second flow distribution based on the stimulation; 
determining that the second flow distribution does not meet the stimulation objective; and 
stimulating the subsurface formation with a second treatment fluid based on the determination that the second flow distribution does not meet the stimulation objective,” in order to adjust the stimulation in “real-time” as desired where “the computer 104 determines a flow distribution”; “The computer 104, or another computer, may further control operation of one or both of the fluid source 103 and the downhole assembly 101 based on the flow distribution data”; and the assembly will “inject fluid from the surface (i.e. outside the borehole) into an earth formation,” as disclosed by Lee.
Regarding claim 6, Lee discloses wherein the one or more entry points comprises one or more clusters of perforations ([0017] “each zone 107a-107d corresponding to one or more perforations 110-117” as in Fig. 1).

Claim Rejections - 35 USC § 103
Claims 5 and 7 are rejected under 35 U.S.C. 103 as obvious over Lee as in claim 1.
Regarding claim 5, Lee discloses “In another embodiment, the composition of a stimulation fluid 102 is altered to adjust a downhole […] flow distribution” ([0031]) such as “for formation stimulation activities such as matrix acidizing, hydraulic fracturing, or acid fracturing” ([0033]).  
wherein the at least one characteristic associated with first treatment fluid comprises at least one of a size of a stimulation additive in the first treatment fluid, a concentration of the stimulation additive in the first treatment fluid, and a type of the stimulation additive in the first treatment fluid, in order to adjust a downhole flow distribution.
Regarding claim 7, Lee discloses an acoustic sensor ([0020] “the computer 104 measures the acoustic characteristics of fluid flow at a plurality of locations, such as the plurality of zones 107a-107d, in the downhole assembly 101.  In one embodiment, measuring the acoustic characteristics includes transmitting signals at predetermined frequencies into a distributed acoustic sensor 108, such as an optical fiber, to obtain acoustic data corresponding to different predetermined zones or regions in the downhole assembly 101”); “The distributed flow rate Qdistrib,t1 may then be used with a model based on fundamental and well-understood fluid dynamics to obtain estimates of distributed pressure as a function of time.  The distributed pressure may be used in a variety of calculations, such as calculating the effective permeability of the formation 150” ([0030]); and “As an example, real-time estimates of the abovementioned quantities can be used to identify a situation where a slice of a zone is taking more acid than other portions of the zone.  In this case an adjustment to the stimulation program can be enacted.  As one example of a stimulation program adjustment, a diversion agent could be used to plug the area of high permeability that is taking most of the fluid” ([0036]). 
However, Lee fails to disclose a pressure sensor for producing a pressure signal. 
Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to include a pressure sensor in addition to the acoustic sensor, in order to directly measure the pressure along the wellbore instead of estimating the distributed pressure and thereby more directly calculate “the effective permeability” and “identify a situation where a slice of a zone is taking more acid than other portions of the zone” (thereby including: monitoring a pressure signal in the subsurface formation and determining the at least one characteristic associated with first treatment fluid based on the pressure signal
Claims 2 and 3 are rejected under 35 U.S.C. 103 as obvious over Lee as in claim 1, and further in view of Fripp (2016/0201427).
Regarding claims 2 and 3, Lee discloses “each zone 107a-107d corresponding to one or more perforations 110-117” as in Fig. 1 ([0017]) and “As one example of a stimulation program adjustment, a diversion agent could be used to plug the area of high permeability that is taking most of the fluid” ([0036]). 
However, Lee fails to disclose detecting signals from tracers in perforation plugs, wherein the tracers are electronic chips.
Fripp teaches SUBTERRANEAN FORMATION OPERATIONS USING DEGRADABLE WELLBORE ISOLATION DEVICES (Title) “that are made of degrading materials,” such as a “sealing ball” that is “designed to seal perforations of a wellbore isolation device that are accepting fluid, thereby diverting reservoir treatments to other portions of a target zone in a subterranean formation” ([0010]) wherein “each of the degradable substance(s) may include one or more tracers present therein.  The tracer(s) can be, without limitation, radioactive, chemical, electronic, or acoustic.  A tracer can be useful in determining real-time information on the rate of dissolution of the degradable substance” ([0107]).  An “electronic” tracer is presumably one with an electronic chip.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to include degradable sealing balls with electronic tracers inside, as in Fripp, in order to “seal perforations” and “thereby diverting reservoir treatments” while also “determining real-time information” (as in Fripp) and “plug the area of high permeability that is taking most of the fluid” (as in Lee) (thereby including:
(claim 2) wherein monitoring a first flow distribution to one or more entry points into the subsurface formation comprises detecting signals from one or more tracers associated with perforation plugs flowing in the subsurface formation at various locations in the subsurface formation; and further
(claim 3) wherein the one or more tracers are electronic chips embedded in the perforation plugs). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Samson (2011/0088462) discloses monitoring wellbore flow distribution ([0021]) using tracers ([0018]), while also accounting for proppant flow ([0041]).  However, this reference fails to disclose or teach altering the flow distribution, such as by adjusting a treatment fluid.
The reference to Soliman (2014/0224493) discloses “adjusting the hydraulic fracturing fluid to a flow pattern operable to distribute a substantially equal distribution of an amount of proppant from the proppant mixture into a plurality of fracture clusters formed in a subterranean zone” (abstract) wherein “the computing environment 250 may control one or more of the illustrated components of well assembly 100 to, for example, optimize a proppant mixture based on size of proppant material (e.g., in solids sources 200a-200c), specific gravity of proppant material, or other proppant material property” ([0052]) in “real-time during a fracturing operation” ([0053]).  However, it is unclear how this reference ascertains the flow distribution (e.g., sensors etc.), and this reference fails to disclose or teach forming microfractures. 
The reference to Keller (2016/0003017) discloses improving downhole flow distribution, but does so by sizing and adjusting downhole flow devices/equipment ([0101]), not a treatment fluid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674